Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 1 of 23




        EXHIBIT “A”
                     Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 2 of 23




                                              SUMMONS                                                                              r:on coulrr'+r't; or:tti•
                                                                                                                                 ~
                                                                                                                             rSOLOA            1J    OE s~
                                       (CiTACIOIV JU£)IC1.4L)                                                                                                C~
 NUTICE TO DEFEN.DANT: Lt'► W1~'5 i lr)NIT; C'I',~i'IT-.RS. LLl"; and I)C)fa 1 m a                                                        l!              !~ ~
 (A,V(SO AL DEMAAIDADO):                                                                                                           ~~

                                                                                                                             2021 FEB - 2 /a,10- 23`
                                                                                                                                                         ~slei;r~,
 Y~OU ARE $EING SUED BY PLAINTIPP'• AIZt~dAAi~' Ff111i%U N tutd thr,iu~h his                                              Cl.;:' ..•... ii't :.•c,:i~t CC3tl '.
 (LU:.~'STA DENlANDANDt? EL DEMANDANTE): Cittui•tiian ;ul !-ltt~ui, I, rllt\1; IIs7_
                                                                                  ,                                           (t:tr'~i~G: r;,.'•'t :'•!-•JSTr1,CA
  I~~\!i:'/,                                                                                               i'                : t31:.~,.
                                                                                                                                           •         . "          YCl.F~K


   NCJTIGEI You have been sued. The coitrt may decide against you without your beitig hcard'uritess you irespond within 30 ctays. Read the information
   6etow:
      Yott have 30 CALENDAR DAYS afterthis suiismons and legai papers are seNed on you to file a written response ai thls court and ha4e a copy
   sorVed on ttio plaint'iff. A letter or phonrcaq tt4ll not prolecl you. Y,our tvrkten response tnust be in proper IQgai form if you wanl iho cottrt to hear your
   case, There muy be a court form thrrt yau can usa for your response, You can ftnd lliese court jorms and more inlormation at ttte California Courts
   Online Sr.11•I rrap Center (vnwt'.cautfinro.ca. pntlsaJrttotp}, your counly lavr library, or tlie ccuttlwuse nearest you, If you ciannot pay llte titlnLt fee, ask
   the.court cldrk ror 4,fee Waivor fofm, if :you dti nol ff.IR your response on time, you nrey lose the;case by default,.and your vragbs, money, and property
   may ba.lalten without furtfter warning from the court.
      'i'here are other legal requirements. You riiay wan( to catl an attorney tlght away. It you do not know an attotney, you may wanl to call an attomey
   retorrai service, If you cannol atford an aitorn_ay, you. tnqy be o)tgitiie far Uee iogal seryieas trorii a npnp~oft iegal serviaes progiam,. You can locate
    lltesd nonprofit,groups at tlie Calitornia Legal Servfces Web site (vnvtWawhelpcall/omla,org), the Gailfornla Courts Oniine Self•Help Cenler
    (vA+w.courtinto.ca:govlsi?lt•nelp), or by contacting yourlocal court orcounty bar assoclatfon; N6TE: The court lias a stalulory lion for waived fees and
    costs on any seltlement or arbitratian aword of $10,000 or more In a clvll case. The court's Ilen:must beipald before.the cwurt will disrniss the oase, `
   (AVlSOI Lo han iiarnandado. 'St no iasponde danfro de 30 dias, ta corte puede deddir on su dontra s;n esctichar su belsJdtr. Lea ta inlomrad6n•a,
    canfinuacion,
       Tieno 30.DIAS DE CALENDA77t0 clespubs (Je qtre te entreguerr esta cHacl6n y papolnstogale,s para preson     ntat trna respuosta pnrescrfto otr osra
  'catte yAaear que so entrrgue unz copla at dornandante, Una carta e una tlaniada lelat6nica nn to ptoMrgen. Su rvspuoata por• oscrito liane quo estar
  ;on tonnrito logal correcto sl desoa quo procoson.strcaso en ta corte. Es pos/blo que baya un Ibnntilarfo que usted pueda usnr paro stu respuesfa..
   'Pttode errcontrarestos tormularlos de fe corte y rrrds )rrlormacl6n en ef Centro de'Ayuda de las Cortes de Cellfomle (wvrvw.sucorte,ca;gov), en la
   tilbfioteca da loyes de su condado o en 1a.corto qae lo'qtrede mz;s, cerca. Si rro puede pagarla cuota da. presentacl6n. nlda al seeratario de 1a corte
   ijrlo lo d6 un formitlado de oxoncidn de pago do cuotas. St no prosontn su rospuosta n fiornpo~ puedo pordor ot caso por tncumplirrrtento y ta oorfo 10
   rrodrd "guflarsu-sualdo, dinsro yblenos srh m6s ativorfoncia.
  '..t•tay otros requlsltos /cigalos, Es racomerrdablo quo tfame a un. abogar/o irrrriodlatarrrurrto: S) o. conoce a un aGogsdopuado flarnera utr servfclo de
   romisibti a abdgados. Si no puede pngai a un abogado, es postele que cuinpla cpn los requlsl'os para obtenerservlclos logales grarultos de un
   prograrrra de servtcios legales sin bnes de lucro. Pueda enconfrerestos grupos sin fines de )usro en el slHo iveb de CaUforrrla Legal Servicas.
  ,(wtvw,luvrlielpcatirornia.org), on o1 Centro do Ayudu du las Cartes de Cal/forniu, (wvrw,sucotte ca,gov) o punl6nctose eri CUIrNlCtO COn t8 Cor1e 0 et .
   cnioglo do afiogad6s locates, AVlSO: Porley, ta corfe ttene darectto a reclarnar fas cuotas y tas r.bstos exentos portmporier iar grivemen sohre
   cuatquier rucuperaci6n de $70,000.6 rnr3s de vatorrocibtda medtante un acuerdo o tuna conceS±bmde arbitrafe erf trn caso dr, derocho cit7t. 'fiene cit1e
   p~gAr el gravarnan de ta.corfe antes de que la. corfe pueda deseohar er caso.                              P ol         A a I Q I.
  The name and address.of tht: courl is:
                                                                                                                fN~rm:oJntr. : r
 ;(EI nombre y direcci6n de /a corte es);
•:4ul~eriut• ('i,urt crl'(''alili7rniu. C'nunty of C'olttrtl
 7'2;~. Ccittrl Sh'cct                             -                                                   .
 ~ftt)fitic'r., C'nlllinnia 94:5>.;
;The natne, address, and telephone numt5er of plaintiff's attorney, or plaintiff without ah attorney, is: Nlt'K t'rltit'Iilt
  (Cl norrtbre, ta direccidn y ol nGmorb do tal6fnno del obogpda del domandrrnto, o dol dentarrdarltQ r{urr no tlorra ctbogrado, es)i
 CitSl'Ci1t;N1l:A'I)()\VS. SC'.11\ltilk'1"/, & C'(J()l'
.217.1 \. C'nliibinia (ilvd., Suiti Itt2i1..111.ilntn (.rvol:. CA 9d59G                ~              ,~ti$ ~y'~a       r)?5-9.17-1 1•17
 ,DATE:.         .                                                        Glerk; by    ~~ ~ ~n ~d ~~<.~~~:~~                              f7e F~ut y
  (Fecha)             ~ ~ ~ —~7/                                          (Secrotarioj                                                   (Adjunto)
 (l:orproof ot service of fliis surntttons. tlso Proof of Service of-Summona tforrn POS-q10),)
;(f?ara;pnieba de entrega de estrr citati6n cise el torrnulario.Proof of Servico af Summdn5, (POS•010))
                                         NOTICE TO TNE PERSON SERVED: You are se
                                         l.     as an individuel:defendant.
                                         2,     as tite person sued un      tt3 flctitioussitanie of (spectfy);
                                                                                            r
                                                                                                                                                    t-
                                         3,            ori bebal( or (sp cify):    f~tiL~ r=~      (~~e                                     z            G
                                              under: ©          CCP 41Q~~Iion)             ; `                           CCP 410,00 (minor)
                                                     ~          CCP 416.20 (defunct corperration;                                           rvatee)
                                                                CCP 4.16.40 (aesociptibn ot partn               Q        CCP 4 i6;90 (authorized persony
                                                    i r--7,1' ~-other (speclty):
                                         4. ~J       l3y perscinal clelivi?ry on.(i•lnta):
~ ..F~cintAdcq:;td                                                           SUMMONS                                                     C'oc:c d Ci~•A ~rc.:e:urc §r} Z12:fi. ~ci
                      ciS:3lt~;na                                    .     • -                                                                                   ~n:•:•e, x urtir;ro.w a~:
~~ ''slit.l~te7 jA    Jcrtr 1, x7C?J                                                                                                                       Y/Rffl.9W a.`c e. GMti F1chk7er




                                                                         Is`IG~.I,p lD'2
                          Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 3 of 23




                                                                                                                                                                            r~u-rf-v~-a
      ~1'.ATT'ORNEY OR PART' WITHOUTATTORNEY (Nama, S/ate Ber number, antl addmss):                                                                FOR COURTOBFONiY
              N1CfC CASPER                          SBN: 244637                                             ,:;,.,•;,. ,
              CASPF;R, ML:ADUWS, SC1iVJARTZ & COOK
              2121 N. California Blvd_, Suite ] 020                                                 ,
              Wuintn Crccic; CA 94596
                        TELEPHONENo:925- 947-1.147                       FAXNO.(Optiwial):92S-947-1131
      . E•MAILADDRESS                                  aWCUl)1                                          •                                        '(       ~          ~            __
         ATTORNEr FOR tArea,B)_Arniaan Faiez; by S: throtigh his Guardian ad Liteni, Par~i iez Faiez
     ` SUPERIOR COLIRT OF CALIFORNIA, COLINTY OFCONTRA COSTA
                      STREETAbpRESS:]2j COtll't St1'fCl                                                                                        JAh~ 2 7 2®2f
                      hU11LINGADDRESs:']2j Coul't Stl'CQt~ ;               -,                                                              ~     HtFKrrrta raa
                                                                                    ,                                                          t
                 qTYANDZIPCODE:Marh11C7., 94553
                                         _         '• .                                                                             ~          ~~~p CON         n rnr;,r;,.:.
                                                                                                                                                            ~eroF(%VUnnrr:~                        .
         : aRANCH NANIs:Vdakcficld.Taylor Courihausc
             PLAfNTiFF: ARMAAN FAIEZ by and through his Guardian ad Litan,
     PARWlEZ FAtisZ
           DEFENDANT: f_OVdE'S HOME CE7VTrRS, LLC:

         O        DOES 1 TO               5
         COMPLAINT—Persnnal Injury., Property Damage, Wrongfu{ Death                                                                                  PE~
             ~     ANiENDED (fVuinber):                                                                                                               CASE~-
         Type (check aA that appiy):                                                                                                                   D~PT
         Q'MOTORVEHiCLE             0 OTHER(specify):Prcmiscs.Liability
             ~     Property damage    F -71 Wrongful Deatti
                 ~]
                  x         ,Personai Injury '                  pt6aer Damages (specify):
         Jurisdiction (check ali that appiy)_                                                                                      CASE NurneER:
         ~    ACTION IS A LINi{TED CIVIL CASE
              Amount demanded Q            does not exceed $90,000
                                               [~     exceecls $10;000, but does not exceed $25,000                                                   ca 0                             ®.
         0       ACTIOhI IS AA! UNLIfdIITED CIVIL C,4,SE (oxceeds $25,000)                                                              c 2 1
         Q'      ACTION IS RECLASSIFIED by this'amended aomplaint
                 ~   from limited to untlmited
                ~           from unlimited to liriiited
     1. PlaintifP,(name ornames):ARMAAN FAIEZ, a ininor, by and through his Guardian Ad Litem, PARWll'sZ FAIEZ
        alleges causes oi action against defendant (name ornarries): L01~~E'S HOMI; CLN'fI:RS, t,L,C

     2. Thts pleadillg, including attachments and exhibits, conslsts of the following number of pages:4
     3. Each plaintiff named above is a competent adult
        a.       except plaintiff (name): ARMAAN FATEZ
                 (1)         a corporation qualified to do'business in California
                           (2)    an unincorporated entity (describe):
                           (3) 0  a pubiic entity (descrlbe):                                                                                                                                 {;
                           (4) ~X a minor C} an adu{₹
(:                                     (a) [~xx for whom a guardian or coriservator of the estate:or a guardian ad litem has been appointed
                                       (b) CJ other (specify):
                           (b)                                                                    • . . ......             :!
                                   =   other (specify)'
          b, D             except plaintiff (name):
                           (1) ~       a corporation qualifred to do business in Califomia
                           (2} ~       an unincorporated entity (describe):
                                       a public entity (describe):
                                       a minor =     an adulf ~;% t'. :.
                                       (a)      for•whom a guardian or conservator of:the estate or a guardian ad litem has been appointed
               .:_.        •,.         (b ) Ci other"!.-P.
                                                       s ecifY)~                   .                                                                                                • .
                                       other(specrfy):
    . . .•.,:' :          . _.:.
I                .                                         ';           ;:_ •'   ,, =, ;:
          ~           Information about additiona( plaint(ffs who are, not'oompetent,adults is ahovirn in Attachment 3.
                                                                                                                                                                             page t of3
     FormApprovedforOpt(onalUse                                   ~, QMPLf~IIVT,—Personai                                                                  CodeofCivllPrccxdure,§42b_12
    ' Judlclal Councal ol Cal•fomla                                                       Injury, Pro~ert}I
_ PLp-Pl-001 (Ray. Janunry T , zaar(                                                                                                                                     vnv,ecovrtinfo.ca.gov
                                                                          Damage9 VIlrongful Death                                                             w,.~llaW ooc & Fom;sulldw




                                                                                                            .
     ,
                                                                                                                                                                                          .
'                                                                                                   '~'%"                  ~~:i•
                            Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 4 of 23
      , y, •    ..      .                                                                                       .                                     .


      1.


                                                                                                                                            PLD-PII-001
  SHbRTTITLE: `Faiezv. Lowe's                                                                                       cnsENUMSER:



4. 0                 Plaintiff (name):
          , .                                      t,;: . ..                                                    .
                     is doing_business under the fictitious name (specify):

         and has'complied with the fictitious business name la~vs.
5. Each defendant, named above is a natura! person
   a... ~X except defendant (name): Lowe's fIome Centers, LLC                        c. 0    except defendant (name):
           (,1.) 0   a business organization, form unknownp                                  (1)         a business organizafion, form unknown'-
           (2)       a corporation                                                           (2) 0       a corporafion                                -
            (3) 0    an unincorporated entity (describe):                                    (3)         an unincorporated entity (describe):

                        (4)          a pubtic entity (describe):                             (4)         a pubtic entity (describe):

                        (5) ,OX other (specify):                                             (5)         other (specify):
                                     a Limited Liability Company                                                                                      :


      b. 0              except defendant (name):                                     d.      ezcept'defendant (name):
                        (1)      a business organization, form unknown                       (1) 0    a business organization, form unknown
                        (2)          a corporation                                           (2)         a corporation
                        (3) C]       an unincorporated entity (describe):                    (3)         an unincorporated entity (describe):

                     ; (4.): _Cf a public entity (desbribe):                                 (4) 0       a public entity (describe):

                                     other (specify):              ;; , , ; , ;y;:           (5) 0       other (specify):


          ~           information about additional defendants who are not natural persons is contained in Attachment 5.
6,         The true names of defendants sued as Does are unknown to pfaintiff.
           a. F—X I Doe defendants (specify Doe numbers):5                               were the agents or employees of other
                    named defendants and acted within the scope of that agency or employment.
           b. 0             Doe defendants (specify Doe numbers): 5                                      are persons whose capacities are unknown to
                            plaintiff.
7.                    Defendants who are joined under Code of Civil Procedure section 382,a[e (names):




B.         This cour't i's the proper court because                                                  -      }
           a.        at least one defendant now resides in its jurisdictional area.                         r,
          : b. , 0          the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c.                 injury to person ordamage to personal property occurred in its jurisdictional area.
           d. =             , other(specify):



     {.       ,... .
9. :, ~           Plaintiff is required to comply with a claims statute, and
               Q      has compifed with applicable claims statates,`or
           b..-= is excused from complying because (specify):




PLD-PI-001 [Rev. January 1, 2007]                           COMPLAINT—Personal Injury,°Property.                                                 Paee z of s
                                                                 Damage, Wrongful Death -
                   Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 5 of 23



                                                                                                                                    PLD-PI-001
 SHORT TITLE: ' Faiez v. Lowe's                                                                    cASE NUMeER~



10. The.foliowing;causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):                              _
       a: ~         Motor Vehicle
       b. 0         General Negligence
       c ~          intentional Tort
       d.           Products Liability
       e. ~X Premises Liability
       f.-   Other (specify):




11. Plaintiff has suffered
    a. 0       wage loss
    b. 0       loss of use of property
       c. 0         hospital and medical expenses Future medical expenses only •
       d.     -general damage
       e: ='.property damage
       f.      loss of earning capacity .
  _.. .g. . CJ
             X other damage (specify)r-Plaintiff is waiving all.past medical expenses.




12. Q          The damages claimed for wrongfui death and'the relationships of plaintiff to the deceased are
       a.           listed in Attachment 12.
       b.           as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.



14. Plain#iff prays for judgment for costs.of suit; for such relief as is fair, just, and equitable; and for
    ;a. :         'compensatory damages
          (2) 0    punitive damages '•''s,:: ..
          . The amount of damages is (fn cases forpprsonai fnjury or wrongful death, you must check (?)):
            (1) 0         according to proof
            (2) 0         in the amount of: $

15. 0         The paragraphs of this compiaint alleged on information and belief are as follows (specify paragraph numbers):




t?ate: January 27, 2021

NIC1C CASPER
                              (TYPE OR PRINT NAME)              ~                    -~      (SIGNArURE OF PLAINTIFF OR ATTORNEY)

PLO•PI-001 [Rev. January 1.2007]                     COMPLAINT—Personal Injury, Property                                                Page 3 of 3
                                                           Damage, Wrongful Death
                  Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 6 of 23



                                                                                                                                                  PLD-Pl-001(4)
 SHOflT TITLE: Faiez v. Lowe's                                                                                    CASE NUMBER:




                       FIIt.ST                   CAUSE OE ACTION—Premises Liability                                                      Page 4
                       (number)
         ATTACHMENT TO        OX Complaint           0     Cross - Complaint
         (Use a separate cause of action form for each cause of action.)
    -   '"Prem.L-1: Plaintiff (name): ARMAAN FAIEZ, a minor, by and through fiis' Guardian"Ad Litem, PARWIEZ FAIEZ
                      alleges the acts of defendants were the legal (proximate) cause;of damages to plaintiff:
                      On (date):March 25, 2018                           plaintiff was injured on'the following premises in the following
                        fashion (descriptfon of premises and cfrcumstanees of lnJury): PlaintifP Armaan Faiez, one year old at the time,
                         was with his parents who were shopping at Lowe's Home Improvement at 5503 Lone Tree Way in Antioch.
                         A Lowe's employee was walking out of an aisle carrying a 6-foot umbrella pole. I3e turned next to the family
                         and struck Armaan. across the face with the pole, causing a nasal injury. Armaan now has severe nasal issues
                         due to a deviated septum and aiteridant sinus issue that will likely require surgery when he is oider.



         Prem.L-2:         F X7 Count One—Negligence The defendants who negligentiy owned, maintained, managed and
                                operated the described premises were (names): LOWE'S HOME CENTERS, LLC

                                                                                :.,
                                   ~      Does               1                  to             5
         Prem,L-3.         Ell Count Two—Wiltful Failure to Warn [Civil Code section 846] The defendant owners who wilifully
                               or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                               (names): LOWE'S HOME CENTERS, LLC



                                   0      Does               1                  to             5
                                   Plaintiff, a recreational user, was                         an invited.guest        a paying guest.
         Prem.L-4.         0       Count Three—Dangerous, Condition of Public Property The defendants who owned public property
                                   on which a dangerous..condition,existed were (names):


                                                                                                                                                               .> ..
                                           ~      Does                                    to

        :•:                        a• 0
                                  The defendant public entity had 0         actual            constructive notice of the existence of the
                                  dangerous conditio,n in "sufficient time prior to the injury to have corrected it.
                         b•       The condition was created by empioyees of the defendant public entity.
         Prem.L-5, a. ~x Allegations about Other Defendants The defendants who were the agents and employees of the
                         other defendants and acted within the scope of the agency were (names): LOWE'S HOME CENTERS,
                          LLC
        !;. . .                                                                                                                                                  .
                                   0      Does               1                  to             5
                       b. 0        The defendants who are liable to `plaintiffs for other'reasons and the reasons for their liability are
                                   0    described in attachment Prem.L-5.b ~:. as, follows (riames): .



                                                                                                                                                              Paae 1 oi 1
  Form ApprovedforQpllonal Uae
   Judicial Council of CaGfomla                  CAUSE OF' ACTION—Premises Liability                                                     Code of Civil Procedure, § 425.12
PLD-PI-001(4)[Rev.January1,2007j
                                                                                                                                                     www.cnurfinro.ca.gov
                                               -_ .      '       '~` ~ ~         ~`                                ~   '                   westlawOoc&FormBuilder
   ,                                             .....           ..'i      --         .
                              . ..                                                   '.M•., ._,
                                     Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 7 of 23

'                                                                                                                                     1




                  Al"1'VgtJEY (Nune+, SMre 8r<r imrnbn, erad addrrse)
                 NlCK C.'A51'.1.'12                                                            St3N: 244637
                                                                                                                                      i
                                                                                                                                      !
                                                                                                                                                         1
                                                                                                                                                         L~
                                                                                                                                                                nn        OtJRY USE oldL y
                                                                                                                                                                                                CIV~o1fl


                [.'r\SPfslt. NIliAnOwS. Sz-iit't'mi`rZ.~l`• C'C►c7K
                 ' I:'.1 N. C•Rli(l+rni:l ftivit., S((ilc !(17_i)
                                                                                                                                                               ~
                                                                                                                                      ~Z(121       ~B -'?
                  t\'11hitIt c:~ruet;. CA 94396
                 .              7E:Er'IlCtiEi,10: t)'!.j-J):}.7-I ta7                                                                 '                 `~t~4:EF2- nCC)U't~~
                                                                               FFiXiJO,{o~f~tia9:J)~j-r'1•i7-I131                                  ;=        :~'-i;:::'~ CA
                 etS(il(.A4DH(iSS.(i,1)diona)' nCa\t1Cr(UiC(lltilil\t'.CI)nl
                                                                                                                                          _
                                                                                                              •     ,   , .~•~'~~''(;(}'t!tj'§r;:)~'f"'~•'`~`\4 ~' ~ 7~
                         Al•rorttat+Y r•tii1 i4a;0: itrni:i:itl lf;iirz                                                 2
                  SUi'ERIOR,COURTOF CALIFORNIA, COUNTY OF('(•}N'i'ItA l'O5'(`,q                                                                C
                             sTRt=Et AG7Rl:s5. 725 Ct111r! St1"L`Ct
                             rAM.RJ,iAl5URC58: 721 ('ourl `it('c`Ct
                            Cll`Y AP;n T.th COt'GF:
                               ~r.nn~si r:drrc 11'at:ctield 'ravlclr ('ourthnus.
                           Pf.AINTIFFtPET1110NER: AR\q;\:~~ F:\1t;7 bt anct llirougli hi. Civarciian ad Litcm.
                     t'A1t.1't'ui'1..11111 !
                  C3C-.FFNt7ANY1RE'sflOrdl?ENT:                                       S r\'i r.tt5: t_t_c`

                                    APPC.ICATIOIU AND ORDER FOR.APPOINTf1fiENT                               cas~.a;u;aarR:
                                            OF'GUARDIAN AD LITEM=-CIVIL                             j         C a 1 ~ 0 0 ~ 3
                                                    I~ EX PARTE .
                      Nt}TE: Titis form is for use ln civil proceedinQs•ln whicb a party ls a rnlnor, an incapacitated person; or a person for': '
                      Whom.a conservatorhas.been appolnfod. A party who seelrs the appo.lntmernt of a guardian ad 11tem.ln a family law or
                      Juvenile proceedinfj should use form FL-93b> A party who saehs ihe appolhttrtent of a guardian ad liiem in a probate ;
                      proceedlna should rise forin DE-3bOfGC-7A0, Ait lndividual cannot act as a gunrdlan ad litem unless he or slro is
                     ,represented by an attorney or is an atiorney,

                1, Applicant (narne): P;112\1'IF'/...FA11;Z.                                                                is ~
                         a. '~`•~ the parent of (narne): A1t.N1aA\ IWI:'/.
                         b. O        the guardinn of (rianto):
                         c,          ttie conservator of (nante);                                                                1>
                         d.          a party to the suit.                                                                        ~
                         e.          t11e minor to be represented (if the minor is 14 years of agge .or older).
                         f.          annther interested petson (specily avhar,ily):

            : 2: -This application seeks the a ppointment of the'foltowirig person as gusrdian ad litem
                                                                                                     I (stato name, address. and tolephono number);
                       t',1RWit:y t~ATT:7,                                                                                    p11: (c??3) 2K9-(iGl S
                          ..\.1(u;jor:(: f)ri~ra, lircnin=:?nd, ('A iht:513
                     ;:J (3,                                                             1                .
                                                                                                                                  ~

            ; 3;' Tlte guarttian ad fitem is to represent #tis interests`of the fotloviing person (state narrie, address, and telephone number):
        !                r\I2;1-1J1Ahl rA1L%                                                          -                       liti: {+)25)^_tic?-titilti
                         71;+:11:n;jiFlu l.)ri~u..lircuttttiiuli, t'il c)45-1::,
            .                                                                                                                 ;
                4. The person to be represented is:                                                                           ~
                   fl, F 7 1 n rninor (date ofbirth): I I/1{!1(i
                   b.        an incompetent person.                                                                              i
                             a person for wtlom a conservator has.been appointed.                                             i
                5. The coutt should appoint a'puardian ad titem because:                             i
                            the person named in Itom 3 has a cause or causes of actiotl on v,rhlc!) sluit shoU(d be brought (describe):
                         \'linl7r su:uuinul ftcr;;rinsll in.jw•ic•s :r( Luwc's I tornr Irnprut•clnvul ,u iiu 3 I,inli 'I r~c 11r,y}' in Anti+l::h. (':1.



                     0          Corltinued on Attacttnlent 5a.                                                                '
        •            '                 "                                   '       -. .., r   . , .
    r                                                                                                                         ~                                                                   Fuaet
        : ro:mpoo o7ri'+rAr;hx3htyU6t1                                                                                                                                                C~ic c: C:nt prcft,rx~+
            .h:dmi:?f Ca~mc(+o! GulRc:eia                                 APPLICATION AND ORDER FOR APPO{111TMENT
        ~ C1V•O10 iRc'v..roiwa~p 7, .^Ctli3j                                         OF GUARDIAN AD LITEM—C1VIL                                                                         ittsih« px i; Fcmi t(akkr




                                                                                                      .                      i                 .
                                Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 8 of 23
    ~   I   J




                                                                                                                                                                      CIV-090
                 _,PLAINTIFFIPETITIONER: p,RtyAAN FAiI?Z by Rnd through Ws Guardisn ad Lilem,
                  DEFENDANT/RESPONDENT:LOWE'S HOMB CEN1'ELS, LLC                                              ~         ~

        ~        5, b,              more then 10 daya have elapsed since the eummons in the sbove-entfUejd 'matter was served on Ihe person named
                                    in Hem 3, and no application for the appointment of a guardian ad litem hlas been made by the person IdentiNed in
                                    Nem 3 or any other person.
        i
_                      c,           the patson nemed in item 3 hes no guardian or conservatof of his or her "estete. .
        ~              d, O         the appointment of a guardian ad litem is necessary for the following reasona (specly):                                                       •
        ~




                            0       ConUnued on Attachment 6d,

                 6. The proposed guerdian ad Gtem's reletlonship to the petson he or she wili be reptesenting is:
                       a. Ell, related (state relafionship): t.ofhcr
                       b. r —I not related (spedy capsdty):

                  7. The proposed guardlen ad litem is fully oompetent and quatified to underetand arid protect the rights of the person he or she ~nn1t .
                     represei►t and has no Interests adverse to the tnterests of that person, pl thers aje any lssues of competency or quatUicafion or ,
                ,    enyrpossible adverse Interesfs, descrlbe and exp/ain why the proposed gvardienn' should nevertheless be appolnfed):                   ~
                                                                                                                                                                                f .
                , •~            .                                                                          ._. 5~..`Y -...           ..._ ,

                                                                                                           cis~:i 1:i•~;;•                    ,   ;:::¢.;-.,~ .•,.
                            0       Contlnued on Attachment 7.

                Nick CRsner                                                                         ~                                ,.
                                              rTVPE GR PRINr NAMr~                                                    t:=                 61GNATURE OF ATfaRNEY►


                 I dectare under ponatty of pariury under tho laws of the 8tete of Celifomia thet the foregoing Is truo and eonect,
                 oate:Jentuvy            2021


                 PARWIEZ FAIf;'L
                                              (TYPE OR Pti1NT NAdlE)                                                                   (51aNATURE OF APPLtCAt(ry


                                                                       CONSENT TO ACT AS GUARDIAN ~D LITEM
                 I consent to the appointment as guardien ad Iltem under the'ebove petitlon,
                 Dateaanuary ~~ 2021                                                                                             I
                                                                                                                  1              •
                 IrARWIF.Z FA]EZ                                                                    ~
                                              (rYPEORFR.NrNAAAM                                                   L         Imr,,-iAhnFoF:pRoposeDGuARc)iANAoLtTEm)


                                                                             ORDER         0      EX PARTE
                 'THE COURT FINDS that it is feasonebie and neoeseary toappoint a guardfan ad ptem [orth•e person named In item 3 of the
                  applicatlon, as fequested

                  THE OOURT ORDERS that (name): PARWIE'!. FAlE7.
                  ie heieby..eppofnted as the guardan ad litem for (name):ARMAAN FAIEZ ..•                              ~y
                  fot the reatione set farth in item 6 of the apptieation.
                  Date:
                                                                                                                  ,"1
                                                                                                                    ~f       IL~~~L+. ~CANN lN
                                                                                                                                                  .0.1D1C1ALOFFICER
                                             JAN 2 89n29                                            0      8iot~itTUREFOLLOWSU45TATr/tCN1tENT

                 c                                                                                                                                                      Pagax"rll
                ; ~01DVR"'j°"'_'h", M                              APPLICATION AN1D ORDER FOR APPOINTMENT
                                                                         OF GUARDIAN AD LITEM--jCiVIL
                  `+
         Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 9 of 23



                              SUPERIOR COURT - 'MAF.TIl,
                              COUNTY OF CONTRA COSTA
                              MARTINEZ, CA, 945,53-`
ARMAAN FAIEZ       VS LOWE'S HOME..CENTERS LLC
NOTICE   OF CASE    MANAGEMENT CONFERENCE                  CIVMSC21-00131
l:`•" NOTICE: THE CASE MANAGEMENT:,"'CONFERENCE HAS BEEN .SCHEDULED FOR:
DATE: - 06/15/21           DEPT:   21         TIME:.   8:30

THIS FORM, A, COPY OF THE NO.TICE TO DEFENDANTS', THE ADR INFORMA.TION
SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
STIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES. ALL PARTIES
SERVED V7ITH SUMMONS AND COMPLAINT/CROSS-COMPLAINT OR THEIR ATTORNEY
OF RECORD MUST APPEAR.
2. You may     stipulate to an earlier Case Management Conference. If
a1:1 parties   agree to an early Case Management Conference, please
cont'act the   Court Clerk's Office at (925);608-1000 for Unlimited Civil
an.d Limited   C.ivil cases for assignment of an . earlier date.
3. Y.ou must be familiar with the case and be fu11y prepared to par-
t.icipate effectively in the Case Management Conference and to discuss
the suitability of this ca:se for the EASE Program, private mediation,
binding , or non-binding arbitration, and/or use of
                                                 .
                                                    a Special Master.

4:,+.At any Case Management.,,Conference the court may make pretrial
orders including the followig:
"      a. an order establishing a discovery schedule
       b. an o.rder referring the case to arbitration
       C. an.order transferring tlie case to limited jurisdiction
       d, an order dismissing fictitious defendants
       e: an order scheduling exchange of expert witness information
       f, an order setting subsequent conference and the trial date
       g: an or.der consolidating cases
       h. an order severing trial of cross-,complaints or bifurcating
             issues
                                                            ni.oiis
       i,, an order determining when demurte'•r"s.`.'`'and:';tot    will be filed
                                              ,                   -
                                                  i'' :•
                                                '.''
                                    SANCTIONS        i
 If you do not file the Case Management Conference Questionnaire or
  atterid the Case Management Conference or`pa'rticipate effectively in
 ahe:'.Conference, the court.: may impose sanctions (including dismissal of
;.the; ,.case and payment . of moriey) .


           Clerk of th.e,;Superior;Court of Contra Costa County
.:T..declare under penalty of_perjury that I am not a party to this
 action., and that I delivered or- mailed a copy of this notice to the
 persori representing the plaintiff/cross-complainant.
Dated:     01/28/21
                                            C. JACALA
                                            Deputy Clerk of the Court
                       Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 10 of 23




                  ,              Superior Courfof California, County of Contra Costa




                              UNLIMITED "JURISDICTION
                                               Civil Actions
                                                   PACKET. :                     .

                                          What,;.you-will find in this packet:


                        •   Interpreter Request (MC-30Qe&s)

                        •   Notice To Plaintifl's (CV-655a-INFO)

                        •   Notice To Defendants (CV-655d-INFO)

                        •   ADR Case Management Stipulation and Order (CV-655b)

                        •   Case Management Statement (CM-110)

                        •   Aiternative Dispute Resolution (ADR) Information,(CV-655c-INFO)




                                                                     r   ,   1.4


         You Can Get Court Forms FREE at: www.cc-courts.org/forms

              —
              Packet
CV•555 Rev..3l22(18
        ...




                                                         ~.
         Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 11 of 23




                 Superior Court of California, County of Contra Costa


                                       Interpreter Reguest


    If you need an interpreter, please complete the form below and submit it to any Filing Window or
=   courtroom.                                                        1



    Case Number:

    Case Type:
         ❑ Criminal                                           ❑ Small Cfaims —($10,000 or less)
         ❑ Traffiic                                           ❑ Civil - ❑ $25,000 ❑ over $25,000
         ❑ Civil Harassment                                   ❑ Civil — Other
         ❑ Consenratorship                                    ❑ Family Law
         ❑ Proceedings to terminate parental rights           ❑ Unlawful Detainer
         ❑ Dependent Adult Abuse                              ❑ Guardianship
         ❑ Juvenile                                           ❑ Elder Abuse

    Party Requesting Interpreter:

    Is interpreter for a witness?   ❑ Yes ❑ No

    Phone Number(s) where party can be reached:

    Date of Hearing:                                           Time of Hearing:

    Department:                Location: ❑ Martinez ❑ Pittsburg ❑ Richmond ❑ Walnut Creek

    Language Needed: ❑ Spanish         ❑ Mandarin      ❑ Cantonese         ❑ Vietnamese

                          ❑ Other:


    To avoid the risk that your hearing will have to be postponed, please submit this form a
    minimum of one week in advance.


    -Current information about this program is available at our•website:
     www.ce-courts.org/interr)reter
                       Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 12 of 23




                             Superior Court of California, County of Contra Costa


                                                   Solicitud Para Interprete



               Si necesita un intorprete, favor completar este formufario y presentario en cualquier ventanilla
=              para archivar documentos o con la secretaria del tribunal.

               Numero de Caso:

               Tipo de Caso:
                    ❑ Criminal                                        ❑ Demanda Civil —($10,000 o menos)
                    ❑ Trafico                                         ❑ Demanda Civil -
                                                                          ❑ $25,000 ❑ m6s de $25,000
                    ❑ Acoso Civil
                                                                      ❑ Civil — otro tipo
                    ❑ Consenrador
                    ❑ Casos para Terminar Derechos de                 ❑ Casos de Familia
                      Madre o Padre                                   ❑ Ju'icio de Desalojo
                    ❑ Abuso de Adultos Incapacftados                  ❑ Tutela
                    ❑ Tribual de Menores                              ❑ Abuso de Personas Mayores

               P,ersona que Necesita Interprete:

                ❑ ,Marque aqui si esta persona es un testigo

               Numero Telefbnico:

               Fecha de la Audiencia Judicial:                                   Hora:

               Departmento:                Ciudad: ❑ Martinez ❑ Pittsburg ❑ Richmond ❑ Wa{nut Creek

               Idioma'Solicitado:   ❑ Espano! ❑ Mandarin ❑ Canton6s ❑ Vietnamita

                                    ❑ Otro Idioma:


               Para evitar la posibilidad que su audiencia sea aplazada, favor the presentar este formulario al
               menos una semana antes de la fecha de su audiencia.


               Informacion actualizada acerca de este servicio se encuentra en nuestra pagina web:
               www.cc-courts.org/interpreter




    MC-300e8s Rev. 1/24/18
                        Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 13 of 23


                                                                             -•;~~ :,     ..


                                     Superior Court of California. County of Contra Costa

                                                NOTICE TO PLAINTIFFS
                                             In Unlimited Jurisdiction Civil Actions
                                                              .                          .,. . .
          AFTER YOU FILE YOUR COURT CASE:
          1. Have the forms the clerk gives you served on all defendants in this case:

;_                   a. - The Complaint
-                    b. The Summons
                     c. The Notice of Case Management Conference (shows hearing date and time)
                     d. The Notice to Defendants (Local Court Form CV-655d-INFO)
                     e. Blank: Case Management Statement (Judicial Council Form CM-110)
                     f. Blank: Stipulation and Order to Attend ADR and Delay-=First Case Management
                        Conference 90 Days (Local Court Form CV-6554i)
                     g. Alternative Dispute Resolution (ADR) Information'(Local Court Form CV-655c-INFO)

          2. Within 60 days of the date you filed the complaint you.must prove that the forms have
             been served on (delivered to) the defendants correctly by filing the Proof of Service
                form (POS-010) (completed by the,-person who did the service) with the court.
                 ,.    .           .            .                           .
          3: Go"to the case management conference on the date indicated on The Notice of Case
           ; - Manaaement Conference. ;

          4. Consider using mediation, arbitration, or neutral case evaluation (ADR) to resolve the
                dispute. AII parties must answer questions about ADR on the Case Management Statement
                form.. For more information, see the enclosed ADR information, visit www.cc-courts.ora/adr,
                or email adrweb(a)-contracosta.courts.ca. ov

          5. You may delay the first case management conference while-:you try to resolve the
                dispute in ADR. If all parties agree to use ADR, complete and file the Stipulation and Order
                to Attend ADR and Continue First Case Management..Conference. 9.0 Days form to tell the
                court you want to use this option.                 :

          AII civil actions (except juvenile, probate, family, unlawfu( detainer, extraordinary writ, and asset
          forfeitureIJ and personal injury cases where a party is claiming da'mages2 must meet the Civil
          Trial'Del'ay. Reduction time limits for` filing documents and moving their cases forward. These
          time-limits,are listed in California Rule'of Court 3.110 and Local Court Rules; Title Three. If
          parties miss these deadlines;'a judge~might•.issue an order (Order to Show Cause) for them to'-- :
          explain in court why they should not'have to'pay a fine or have their case dismissed.

          f                     VIEW LOCAL COURT RULES AT: (WWW.CC-COURTS.ORG/RULES)                           'f



          ! Health. and Safety C'ode §11470 et seq.
          ?.Including claims foY emotional dfstress andfor wrongfu
                                                                 ' l death..M1
                  . ..: -                                 •              ~.~;t~~; :~,
                                                                                        ~S               _ _
     Civil—Info/Instructions.
     CV-655a-INFO Rev.8l16116                                                ~ij.;t     t°.•       2l




                                                                        {;     ..
 •    i       ..,~
                             Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 14 of 23
`~'                                 '                           ,      ti   ~ ' P ~~.•
f~,                                                            •                             I.
                                                          •;.S .




                                                         WHAT KIND OF RESPONSES CAN I FILE?
                       you disagree with some or all of what the`plaintiff says in the complaint because you believe, or
                     know it is not true, you can file an ANSWER.
      2. if you have a claim in the same case against the plaintifP, you may file a CROSS-COMPLAINT.                                          -
      3.~ If~you want to ask the court to do something on your behalf, you may file a MOTION (See TYPES OF
          . MOTIONS below)


                                                                    HOW DO I PREPARE AN ANSWER?
      There are two kinds of Answers you can use, depending on whether the Complaint was'verified. You can tell if a
      Complaint is verified because it says "Verified Cornplaint" and/or has a signed oath on the last page.

      For complaints that are NOT verified:
                            Use Judicial Council form PLD-050 -.General Denial

      For complaints that ARE verified:
                            a. _, For personal injury, property damage,.and wrongful death claims, use Judicial Council PLD-PI-003
               ;                   (do not check number 2);
                            b. For contract claims, use Judicial Council, PLD-C-010 (do not check number 3a).
            c". . Be sure to deny every claim with which you disagree. For example, you might write: "l believe, orknow,
                  that the information in paragraph # is untrue/incorrect" Continue your list until you have addressed ,
                  each paragraph in the Complaint.
      ~•                                                                                                              ,.
      NOTE: The. Judicial Council Answer forms have spaces for your affirmative defenses. Be sure to include them or you
      may not be able to use them later. To find out what your afhrmative defenses might be, go to the law library and ask
      fhe librarian to help you find the information you need.
      If you want to file a Cross-Compfaint, you must do so at the same:time you file the Answer.
                            a. For a personal injury, property damage, and/or wrongful death Cross-Complaint, use Judicial Council form
                                   PLD-PI-002.
                            b. For a contract Cross-Complaint, use Judicial Council PLD-C-001,




                                                                                  TYPES OF MOTIONS
      Written'motions are documents that ask the.court toAo something. You may have to file an Answerat the same. time.
      At fhis point in the case, you can only make Motions from the following list:
            1. Demurrer (the facts stated in the complaint are wrong, or the deadline to file the lawsuit has passed); _.
                       2.    Motion to Strike (the complaint is unclear;' does not follow the law, "doesn't matter; etc.);
                       3.    Motion to Transfer (the complaint is in the wrong court or there's a more appropriate court);
                       4.    Motion to Quash Service of Summons (you were notlegally served);
                      .5.    Motion to Stav (put the case on hold); or
                       6.    Motion to Dismiss (stops the case).
                                        fJOTE: Motions are very compiicated and you may;dvant to hire a lawyer to help you.




                                                                                                             Richmond: (510) 374-3019



Civll=lnto/lnstructionsl'                                   •         ~~     - ~• • l~` ~'    ~•    .                        '                •
Cy-655d-NF0
        1     Rev.8l16116                                  '1                           _          ~.y
      ,. ,
                                                                            - •
          .      '    .       ..                                               ~.~~.                                                 .   ..
                   Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 15 of 23




                                       SUPERtOR COURT OF THE STATE OF CALIFORNIA
   '                                     IN AND FOR THE COUNTY OF CONTRA COSTA



                                             Plafntiff(s) t Cross Plaintiff(s)
                                       v5.                                       ADR Case:Management Sfipulation and Order
                                                                                      (Unlimited Jurisdiction Civi! Cases)

                                                                                                       CASE NO:
                                       Defendant(s) ! Crdss<Defendant(s)



          ► . ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
                 MUST SUBMIT THE ORDER FOR THE JU.DGE'S 81GNATURE AND FILE THIS FORM AT LEAST 15 DAYS
                 BEFORE THEIR CASE MANAGEMENT C013FERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
          ►      PARTIES MUST ALSO SEND A COPY OF THIS F1LED STIPULATION AND ORDER TO THE ADR OFFICE:
                 EMAIL adrweb(acontracosta.courts.ca.gov FAX: (925) 608-2109 MAIL: P.O. BOX 911, MARTINEZ, CA 94553

       Counsel and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
       ADR discovery as fotlows:
     1. Selection and schedulina for Alternative Dispute Resolution (ADR);
              a. The parties have agreed to ADR as follows:
      :...              I. ❑ Medlation (❑ Court-connected ❑ Private)                           :
                       ii. ❑ Arbitration (❑ Judicial Arbitration (non-binding) ❑, , Private (non-binding) ❑ Private (binding))
                      iii. ❑ Neutral case evaluation
              b. The ADR neutral shall be selected by (dafe);                           (no~more than 14•days afterfiting this form)
              c. ADR shall be completed by (date):                            (no more tlian 90:days affer ffting this form)
     2. The Darties wiil comDlete the followina discovery vlan:
              a. ❑ Written discovery: (❑ Additional page(s) attached)
         -              i. ❑ Interrogatories to:   .i:..r..~l • . .. : %.. ",                                                                          .
;.                     ii. ❑ Request for.Production of'Documents to:
   ,..... ......                                           .._....-..,~                        _
                           ❑ Request for Atlmissions ta .
                 `. . iv. ❑ Independent Medical Evaluation'of.`ita
                       v. ❑ Other:
             b. ❑, Deposition of the foilowing parties or, witnesses: (❑ Additional page(s) attached)

          .        ' .     ii.                                        •

           c. ❑ No Pre-ADR discovery needed ,
    '~. The parties also agree:

       4. CoLinsel and self-represented parties represent they are familiar with and will fully comply with all local court rules related to
          ADR as provided in Title Three; Chapter 5, will Dav the fees associated with these services, and understand that if they do
              not, without good cause, comply with this stipulation and all relevant local court rules„they may be subject to sanctions.

                                                      I                                                                         ,
       Counsel for Plainfiff (prrnt)                          Fax                 Counsei for Defendant (print)   "                       Fax

       Signature ...                                  I                           Signature                                     I

       Counsel for Plaintiff (print)                          Fax                 Counsei for Defendant (print)                           Fax

       Signature                                            `, .,                 Signature


       Pursuant to the Stipulation of the parties, and subject to the Case Management Orderto be filed, IT tS SO ORDERED that                          _
     the Case Management Conference setfor                         is vacated and rescheduled for             at
   `•(8,:30 a:m. /       ) Plaintiff t Plaintiff's counsel must notify ail parties of the new case manaaement conference..
       Dated:
                                                                                                                  Judge of the Superior Court

  Local Court Form (Mandatory)                                                                                                      Locat Court Rule 3.4(h)(1)
  CV•655b Rev. 10/14116
                       Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 16 of 23



                                                                                                                                                                (:fVl-7 7 U
 ATTORNEY OR PARTY 1MTHOUT ATTORNEY (Name, Sfate aarnumber, and address):                                                            FOR COURT USE ONLY




            TELEPHONE NO.:              FAX NO. (Optlonat):
 E-MAIL ADDRESS (Optional):
   _ AT"T.ORNEY FOR (Name):
 SUPERIOR'COURT OF CALIFORNIA, COUIVTY OF               ~,'•'r!•,
  STREETADDRESS:                     "       - - • • -
                                    i
  tJIAILINGADDRESS:-                           "' ' 't; %; "•
 CITt' AND ZIP CODE:
          BRANCH NAME:

      PLAINTIFF/PETITIONER:
DEFENDANTlRESPONDENT:

                                  CASE MANAGEMENT STATEMENT                                                       CASE NUMHER:

(Check one):                 ~    UNLIMITED CASE            ~       LIMITED CASE
                                  (Amount demanded                  (Amount demanded is.$25,000
                                  exceeds $25,000)
                                                                                                                                                                . r.:. •:
                                                                    or (ess}

A CASE MANAGEMENT CONFERENCE is scheduled as follows:
Date:                                            Time:                       Dept:                          Div.:                              Room:
Address of court (if different from the address above):

            Notice of lntent to Appear by Teiephone,' by (name):
     .,..,-...... . : _.                 . :.,..     ...
                                    nyt...                                      .+, ...... ..... ..p........... .................... ..........~ T..~
 ,+;i~•.y`~a.:~i, ..  ,          •             ,          ..                                                                                                     •          .
1.:,,Party. or parties (answer one):
   ;- a.r , =           •:This statement is submitted by party (aame):` ` •-
      b." 0             This statement is submitted Jointly by parties (names):


2. Complaint and cross-compiaint (to be answered by p(aintiffs and cross-complainants only)
               The compiaint was filed on (date):
                     The cross-compiaint, if any, was fiied on (date):

3'. - Service (to be answered by plaintiffs and cross-complainants only)
      a.                AII parties named in the compiaint and cross-complaint have been served, have appeared, or have been dismissed. ..
                                                                                      ._ _.      ..-          .
                        The foilowing parties named in the compiaint or cross-complainf: :. -..
                        (1)           have not been served (specify names and explain why not):

                        (2)           have been served but have not appeared and have not been dismissed (specify names):
    c: .•. .
                       (3)          have had a default entered against them (specify names):
     ,r                                                 ,
.•_' •"
--` c:•=`~" The foiiowing additional,parties may be added (specifynames, nature ofinvofvementin case, and date by which -
                       `fhey may be served):
                           :
    •~i'" :f• : ..- ..

4., Descriptlon of case
    a. Type of case in                     complaint               cross-complaint          (Describe, inctudfng causes of actlon):



                                                                                                                                                                      Pane 1 of 5
Porm Adoptetl for Mandatory Usa                        CASE MANAGEMENT STATEMENT                                                                          caL Rules of court,
  Judlclal Council of calffomle                                                                                                                           rules 3.720-3.730
   CM-110 (Rev. July.. 1, 2011]                                                                                                                           www.courts.ca.gov
 ~ ' .;i:-~"•,•.;rr        .                                                                                                                                       .
      ..       . . ..    "                                             ~•.                  -i:.!"-;..i'                                                    ,     _
                                                                                                                                                                       .•
    . .         ....                                                                       ~.,i. .. _ -..    ..       ._ _       .
                                  Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 17 of 23




                                                                                                                                                               CASENUMBER:
                   PLAINTIFF/PETITIONER:                                                            -Y
        DEFENpANT1RESPONDENT:
    4.`: b: Provide a'brief statement of the cese, includ'ing anydainages. (If personal injury damages are sought, specify the injury and
               'vrdamage≥-claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
                    earnings to date, and estimated future lost earnings.;7f
               .~• h . ..                                           .        equltable relief is sought, describe the nature of the relief.)
                   ^'             '.. . -




             ~.(If.more space is needed, check this box and attach a page designated as Attachment 4b.)
    5. '.tury, or nonjury tria(                                                                                                                                              = ~
            ;Tlie party or parkies request                     0           a jury trial                    a nonjury triai.    (Ifmore than one party, provide the name ofeaoh party
            ' r'e'questing a jury trial):

    6. '-Trial date                                                                                                                                -
              a.                    The trial has been set for (date):
              b• 0                  No trial date has been set. This case wili be ready for trial within 12 months of the date of the filing of the cornpiaint (if
                                    not, explain):                                                                             >

                        Dates on which parties or attomeys, wiil not' be:available for trial (specify dates and exp/ain reasons for unavailability):
                        r`~.i.          -                                                                                                      .                                           .          '
                                                                   'i:T'i,;.'iYi •        (Y!             r. 53
    7:;;Estimated                                                            ..;,
     . ..   ,. r,• :.,length
                        ,    of triai                                                        ~.:•:"ra:c
            ,,The,party or parties estimate that the tripl wiil ta~e',(oftegk:one):
              a. ° ~.'              days (specify number):
                   =                hours (short causes) (specify):


    8. Trial representation (to be answered for each par'ty)
         7he, parry or parties wiN be represented at trial                                                 by the attorney or party iisted in the caption                    by the following:
       ,"a.. -r-'AttorneY:
                         Firm: -
            -.:`.~':.•,.,..          . .                                                                                           .                   .                                       .,r.o- ..
              c, Address:
              d. Telephone number:                                                                                            f.:' Tax number:
              e. E-maik address;                                                                                              g: ` Party represented:
             ~                   Additional representation is described in Attachment 8.
    9. Preference
       ~      This case is entitled to preference (specify code section):
    10; ,Atternative dispute resolution (ADR)
            `:a.         AbR iriformation package. Please note that different ADR processes are available in different courts and communities; read
                        .the ADR information package proyided by tiie•court under rule 3.221 for information about the processes available through the
                         court and• community programs:in:thls case::
                           For. parties represented by counsel: Counsel:                    has not provided the ADR information package identifted
                            ,.ih;rule 3.221 to the client and reviewed ADR,options with the ciient.
            ;. ~:(2)Y- For self-represented parties: Party 0      has          'has not reviewed the ADR information package identified in rute,3..221.
               b. Referrai to judiciai arbitration or civii action mediation (if available).
                 (1) 0         This matter is sub)'ect to mandatory judiciai arbitration under Code of Civil Procedure section 1141.11 or to civii action
                               mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                                            statutory limit.
             ~;;•;-, ...
                                            Plaintiff elects to refer this case to judicial arbitration and agrees to fimit recovery to the amount specified in Code of
            .;. ..                          Civii Procedure section 1141.11.                                                                                                                    .,,..
                    '(3j .~                 This case is exempt from judicial arbitration under rule 3.811, of the California Ruies of Coun`.or from civii action'
                                            mediation under Code of Civil Procedure section 1775 et seq: (speclfy exemptlon):

    CM-110 [Rev. July1, 20111                                                                                                                                                                  Page 2 or 6
                                                                                 CASE MANAGEMENT STATEMENT                                 ,

    .       .;~i;. ., , .. •
        '                                                                            +":.^.i:l t•'f': .
:           .,:           . :J}.•: ',t.                                   i          n.;.:'y'1~i'i!"~.~.~,•                                                ,                                      r
                                                                                          . f'i'a
                                                                                        lf..:
            i•          .ti.-           .                      ~': ~ ... i                    .     .5.3..!••`                            .                                                . :.~.
             a•"          ,. : r                                   . '' ~=r              i1~..       -
        .. _• ,. :•~s•: .                                                                            .. .. ,..,
                                      Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 18 of 23
                                                                                                 ~ .


                                                                                   ,•4t                                                              .   .                        ~            -~
                                            -                       4l~                                                                                                                       ..A •.
     ,         ~~L..        r ~                                                    .~~                 •'1:'•~..                                 .
               ,,;
             .
               V
                                                                                                                                                                                  .CM.-~ 1 o
             PCAINTCFFIPETITIONER:                                                                          " '~ r•                                  ease NuMaeR:

     EFENDANTIRESPONDENT:                                                                        '.

 10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, o[` `
        have aiready participated in (check a!1 that appty and provide the specified information):                                        =


                                                     The party or parties compieting                              If the party or parties compieting this form in the case have agreed to
                                                     this Porm are wifling to                                     participate in or have aiready completed an ADR process or processes,
                                                     participate in the following ADR                             indieate the status of the processes (attach a copy of the parties''ADR
                                                     processes (check all that apply): °stipulation):

                                                                                                                            Mediationvsession nofyet scheduled

                                                                                                                   0        Mediation session scheduied for (date):
         (1);IViediation                                            [~
                                                                                                                   ~        Agreed to compiete mediation by (date):
                  •                                                               ...,,.. ~:- : : :.
                                                              ,         ...                                                 Mediation compieted on (date):
                                                                                  i•

                      •:i#~. .
                                     _ •..~:                                            ,          '
                                                                                                                            Settiement conference not yet scheduied                   '', .
     •_•ti                                                                    .                                                                                                           ,
           ~~:5.6•~4 ~+ 's.'':.. ~' , _                                                                .
         {2)'Settlement .                                               ~                                          0        Settlement conference scheduied for (date):
             canference
                                                                                                                   0        Agreed to compiete settiement conference by (date):
                                                                                                                   ~        Settiement conference compieted on (date):                "•


                            .                                                                                      ~        Neutrai evaivation not yet scheduied                          •,
             `;, -                                                                                                                                                                    ..I•`?'. .
           k:                                                                                                      [~       Neutrai evaivation scheduied for (date):
         (3)``hedtral evaivation
                                                                                                                    0       Agreed tacompiete neutral evaivation by (date):
 .. 'f;,.,..                                                                                                                                ,
                                                                                                                                    ; :...~.'..;..   •;:_,.. ,.,--. •                 .- .~.. _
                                                                                                                   ~        Neutrai evaivation     cflmpieted        on (date):


                                                                                                                            Judicial arbittation not yet scheduied
           ' ',•~:                          ;
                                                                                                                    ~       Judicial arbitration scheduied for (date):
         (4)".Nonbinding judiciaf
            ' arbitration                                                                                                   Agreed to compiete judicial arbitration by (date):
                                                                                                            8;0             Judicial arbitration compieted on (date):
                                      .:A- '                                             •',.,                     F    i                                                             •         '
                         At•          —

                                                                                                                            Private arbitration not yet scheduied

                                                                                                                            Private arbitration scheduied for (date):
         {5}Y Binding private
             arbitration '                                                                                          [~      Agreed to compiete private arbitration by (date):

                                                                                                                       0    Private arbitration completed on (date):

          ,.:,-                                                                                                                                                                   - • .
                                                                                                                            ADRsession notyet,'s.cheduled

                                                                                                                       C]   ADR session'9cheduied for (date):
         (6)-Other (specify}:                                                                                                         a .,..
                                                                                                                       [~   Agreed to compiete :ADR session by (date):
          s..: . . -... , ..                                                                                                                                                                   ..
                                                                                                                       0    ADR compieted on (date):


, CMF110j(Rep;;Juty,t,2o,1i                                                                                                                                                           Page 3 of 6
                                                                              CASE MANAGEMENT STATEMENT
                                                •                 ' ,         ;   •.Y.      .... ,~:,
(j       ,~.                    .,;y>-...
                                                                                                                   yt
                                                                                    .            , ,.,,:,., iti
               +1.      .        •     ,        ,.                                                        ~i}          .,                                                             .
                               . '   Case
                                      . . . 4:21-cv-02722-DMR
                                                          .   Document
                                                                 . '• ,
                                                                      , t~.
                                                                            1-1 Filed 04/15/21 Page 19 of 23                                                                       •~t '
        ...-• F                                .                         _                     ,          M•:t                                   .                               .. . .. •
              .          . .          ,                                                    •        ~£1      .                                                                           .




                                                                                                                                             CASE NUMBER:
                     PCAINTIFF/PETITIONER:                                                                                                                                       •

        Df~,NPANTJRESPONDENT:                                                                                                                                                        ~'. • _

    11.1'nsurance.
        a. 0     Insurance carrier, if any, for party filing this statement (name):                                         :: •
        b; . Reservation of rights: [        Yes 0          No
-             c.,                    Coverage issues will significantty affect reso[ution of this case (e)epfalR):



    12:, Jurisdiction                                                                                                                                                                 ..
                                                                                                                                                                                     a r
    d' Indicate ,any matters that may affect the court's jiirisdiction or processing of this case and,describe the status.
    , . ~        Bankruptcy ~                         Other (specify):
                                                                                     .. ._
       Status: `

    13. Related cases, consolidation, and coordination         "
        a•       There are companion, underlying, or related cases.
                 ('i) Name of case:                                                                                                                                              "
                 (2) Name of court:
                 (3) Case number:
                                   '(4)-Status:
         ;•                          Additional cases are described in Attachment 13a.
          '                                                                                                                                                                    . :•=~:~',
                                     A motion to              consolidate                          coordinate    will beifiied by (aame party):
    ,        .,.          ...                                                                                        ' `i   _ .         .. • '                                       ,S
    14. Bifurcation                                                                                                  >~ .
                           The party or parties intend to file a motion for an order bifurcating, seybring,: or coordinating the following issues or causes of
                           action (specify moving party, type of motion, and reasons):

                                                                                                                                       }
    15: Other motions
             The, party or parties expect to file the foilo,wing motions before trial (specify moving party, type of motion, and issues):

      ,.,,. • :..                                                                                  ,:, ;,.
    16. Discovery
           t ,ra:j~, TEie party or parties have completed alk discovery:
                     The foliowing discovery wil) be completed by the date specified (describe a!t anticipated discovery):
                                     Partv                                                 Description                                                         Date




         .            ..,, -.._,                                                                                                                                                ..:,r...


                   e,;i=The foliowing discovery issues, inciuding issues regarding the di~                                         of electronically stored information, are
                                     anticipated (specify):




                                                                     ;       •~;~~s.,~,.y ,:
                                                                 ,.;.•
             i .._     . .                                           •                             ....

                                                                                                                                                                                .,
    - +a ~s~~                             ~                          ~               ,,.           - ~•
    cM-11d [Rex Julyt, zo11i                                                                                                                                                     Page 4 of 5
                                                                         CASE MANAGEMENT STATEMENT
                            Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 20 of 23



                                                                                                                                                       CM-11(
                                                                                                    "                  CASE NUMBER:                         '
         .-` PLAINTIFFlPETITIONER:

    DEFENDANT/RESPONDENT:


    17. Economic litigation
                            This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
_                           of Civil Procedure sections 90-98 will apply to this case.
                b._= This is a limited civil case and a motion to withdraw the case from the economic iitigation procedures or for additional
                            discovery will be filed (if checked, explain specificalty why economlc litigation procedures retating to dfscovery or trial
                            shoutd not apply to this case):

                                                                                                                                                       .- •
                 . .




    18.Otherissues
         [~             The party or parties request that the following additional matters be considered or determined at the case management
                        conference (specify):




        r ;

    19. Meet and confer
                a: []       The party or parties have met and conferred with ali parties on all subjects required by rule 3.724 of the California Rules
                            of Court (if not, explain):               1.
                .                                                      •~;..;;~~„       -::~
                                                                         '!', ..                                   I                                    ,
            5j.     ` . .                                f:':•~u_                   .    . .


            15. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                       (specify):




    20. Total number of pages attached (if any):

    I am'completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
    as well'as bther issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the "time of
    the case rrianagement conference, including the written authority of the party where required.,

    Date: -


                                                                                               \
                                                                                               1I
                                       (TYPE OR PRINT NAME)                                                       (SIGNATURE OF PARTY OR ATTORNEY)




            -                          (TYPE OR PRINT NAME) ;                                                     ,(SIGNATURE OF PARTY OR ATTORNEI')

                                                                                               [~       Addltional signatures are attached.




    CM-110.[Rev. JWy 1, 2011}                                                                                                                           Page B of 6
       r. • , .                                                     CASE MANAGEMENT STATEMENT



       n,
                              . Case           4:21-cv-02722-DMR Document 1-1 Filed
                                                                                ~.: r. 04/15/21
                                                                                           -•<. Page 21 of 23                                                                   , .




                                                                                                           0
                •.                     -                                                               .;u...,. ,•                   .
                                                                                                                                             :
                                                                                                                     0




                                                     CONTRA COSTA COUNTY SUPERIOR COURT
                                   :            ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


              AII judges in the Civil Trial Delay Reduction Program agree that parties should consider using
              Alternative Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
                      • Choose ADR on the Case Management Form (CM-110);
                '° :{ •:. File a Stipulation and Order to Attend ADR and Contrnue First Case Management
                          Conference 90-Days (local court form); or
                      • Agree to ADR at your first court appearance.
              Questions? Email adrweb                                    contracosta.courts.ca.pov or call (925) 608-2075



             MEDIATION
             Mediation.is often faster and less expensiv0,Ahan going to trial. Mediators help people who have a
             dispute talk about ways tfiey; can settle their case. Parties email, fax or visit the ADR Programs
          office to get a list of inediators:°=After parties have agreed on a mediator, they must write a summary
          (5.pages or `less) explaining the facts,, legal,Arguments, and legal authority for their position. They
          must send this summary to the other parties and the mediator at least 5 court days before mediation
         t.St~rts., ._ ; . -.                           „., . .                                               . - r:;; i•
         c           ,
                                                                                         ..        ,                                                                            i~
         ALL,.parties and attorneys must go to mediation. Mediation can be held whenever and wherever.the>
         ''parties and the mediator want, as long as they finish before the court deadline. In some kinds of
             court cases, parfies have the chance to mediate in the courthouse on their trial day.

             Most mediators begin by talking with the parties together,., helping them focus on the important~
             issues. The mediator may also meet with each party alone. .Mediators often ask parties for their'
          ideas about how to settle the case. Some mediators tell the partiesr how much money they think a~.
          case is worth, or tell them what they think might happen~if.-th~e=case went to'trial. Other mediators
             help the parties decide these things for themselves. No matter wliat approach a mediator takes,
             decisions about settling a case can only be made when all the parties agree.
                         ..:; -; ::' :.•
         ~f#he parties go through the court ADR-program, mediators do not charge fees for the first half hour
                                             ''} =L.:;t.
             spent: scheduling or preparing ;for mediati on.~ They also do not charge'fees for the first two hours of
             mediation. If parties need mo're:,time, ihey must pay the mediators regular fees. Some mediators ask
                            doposit before mediation ;~starts.`~Medi.ators who do this must give back whatever is left ,after
                         <,. , :. .
             countiri:g the time he or she spent preparing fbr or doing the mediation. A party whose court'fees
                   been waived (cancelled) may ask if,their mediation fees or deposit can be waived.
        .4
        1f, parties agree about how they will settle their case, they can choose to keep it private, write it up .as
         `a':contract; or ask the judge to make,it a court order. What parties say and agree to in mediation,.is:
          conftleritial (private).

         PRIVATE MEDIATION                                                                                      ~
         private'mediation works in the same way as judicial mediatiori, but the• parties do not go through tti.e
         ADR ~Programs office. Parties choose a mediator on their own, ,and pay the mediator's normal fees:' .
                                                                                                                                                                            .
         F,~„             .                .                                                                             '   r', 4       _       ..•   .~ "
                                                                                                                                ,                        r          I

clvtl — Irtfamiatlan                                                                                                                                                    t
CV•655c-INF.O Rev.10/t41M16



         'f{~FI..~~             ,~f~                             '    ~t:.✓.~. :Js:._y,.~                                                                           :~f'
                         .                                                                                                                                    '
          '.y~:~~
         !`        •`«,`. -
              .,^~±~~      .'                          i'
                                                       ii i~i'J.
                                                           '  ',•~'
                                                                          ''i~i'`"~.t;`i 'f f ;:• .
                                                                         •:1'...~
                                                                                                                                         y"                       ' 'tiS
                                                                                                3                                                             r     ly.
         1•.~1j.Y~ ~:fi.~,~• I                           ~.`fi.~:.                                                                                                   ~~?
                                                                           :1M
    ~                                                                             ~i.. , i:'  -S ~:.
                            Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 22 of 23
          .A .
         ~i.




         J,UQICIAL.ARBITRATION (non=bindina):,
         (n:jotlisial arbitration, an independent attorney (arbitrator) looks at the evidence, listens to the parties
         ancF their witnesses, and decides how the, case will be settled. Judicial arbitration is less formal than
         court. Parties email, fax or visit the ADR Programs office to get a list of arbitrators. If they cannot
         agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if there.is
          ,es than $50,000 in dispute. The person who started the court case can make sure the case goes.
         Is
         to,,::arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree,
        ,fliey.`want to use judicial arbitration. The arbitrator must send their decision (award) to the court -
         vvithin:10 days of the last hearing. The award becomes a coun: judgment unless a party asks the
         court. to review the case within 60 days. Parties must use the1;ADR-1:02 form to ask for a new court
       ' Yiearing (called a trial de novo.) Judicia) arbitrators charge $1,50'per case or per day.                  ;.

        PRIVATE ARBITRATION (non-bindina and bindina)
        Private, non-binding arbitration is the same as judicial arbitratian, except that the parties do not go
        through the ADR Programs office to choose an arbitrator, and the arbitrator's award will not become
        a judgment of the court unless all parties agree. Parties must pay the arbitrator's normal fees.

        Binding arbitration is tliffererit from judicial 'or:private non-binding arbitration because the arbitrator.'s
        decision is.final. Parties give up:their right to .ha,ve a judge review their case later (except for reasons
        lis   iii,`California Code of Civil Procedure;: Section 1286.2.) Binding arbitration rules are listed,=in
        California Code of Civil Procedure, Sec#ions'• 1280-1288.8. Parties may also agree any time before
         th&judge has made a decision that ends'the~case to switch to binding arbitration. Parties choose th'e
         arbitrator on their own, and must pay the arbitrator's normal (not $150) fees.
         ri... ..                    '                                                                             . 't'r7.


        SETTLEMENT MENTOR CONFERENCE                                                                            ''
        ;Settlement mentors are independent, experienced trial attorneys that a judge has assigned to help
        `parties,{ook for ways to settle their case. The conference is free and is held in the courthouse. It' is:
        often-held 'on the morning of trial, but it can be scheduled anytime. :These conferences usually last
        fwo :or three hours. Parties do not present evidence and do`°nat call;witnesses. Parties can ask"the
        settlerrient"mentor to keep some information'confidential (private) froni the fother party, but not frorn;
        the judge. The settlement mentor can share any information:vuith the judge, or involve the judge in
         settlement discussions. AII principals, clients, and claims representatives must attend the settlement
        'mentor conference.                                                                                  -
                                                                      Tr`      -
        `NEUTRAL CASE EVALUATlON
        ,Iri:.neutral case evaluation_;,an.;independent attorney (evaluator) reviews documents and listeris to
        each party's side of the case: .The evaluator then telis the parties what they think could happen if the
         case; went:tQ, trial. Many people use the. evaliiator's opinion to reach an agreement on their own;;or
         use.this.information later in mediation or.;arbitra.tion to settle their case.                       , as`
                                                                   !:               .                            `. .^.
       ,`Parties..email, fax or visit the ADR Programs office to get a list of evaluators. After parties have
        agreed on an evaluator, they must write; a summary (5 pages or less) explaining the facts, legal
        ;arguments, and legal authority for their position. They must send this summary to the other parties
        and:ahe evaluator at least 5 court days before evaluation starts. ALL parties and their attomeys mu`st
       ;go;`to neutral case evaluation. The evaluation can be held whenever and wherever the parties arid       ~...
       'the :evaluator want, as long as they finish before the court,deadline..
                                                                             :.. ; If the parties go through' the
                                                                                                              4
       ;court's. ADR program, evaluators do not charge any fees for;the fir.st~:half hour spent scheduling.;or
       :preparing for the evaluation conference. They also do not::charge
                                                                 ,,.. ,.. . . fees for the first two hours of.:the
        Ovaluation. If parties need more time, they must pay that :ova(aators iegular fees. Some evaluators
       ;ask .for a deposit before evaluation starts. Evaluators who doA. this ;must give back whatever is left
       ;`after couriting the time he or she spent preparing for or doing `the evaluation. A party whose cou`rt
       'fees have been waived (cancelled) may ask if their evaluation fiees or deposit can be waived.                 ~
              . .. .        :.               ,   -..
Civll—InformaHon        .:X-*-
         •'— +; :...             ;
                                     ~       <         < ~;" .'+; "=;~.:'`r                                        ~7.
        ~u'?`~;:;a                           )          -i*,:' : .~x                                           • s` .

       i::t:.'.i•                                                                                                   'il
                        .                                            7..                                         • '•'M-
        ..t         '                                        -.
       - - ~F~4'          .,F ,
                         . •                  Case 4:21-cv-02722-DMR Document 1-1 Filed 04/15/21 Page 23 of 23
                                                   ,                                  .               -         '                         .~ 4
                                                                                                                                              k
                                                                                                                                                                                                                        '          '.i..


             '~a~~"~ •~                 ,.~.                   .                      j                                         •            .,b
                                                                                                                                                                                                                        • '            ,i


                                                                                                                                                                                                                              • , .
                             .     .           .                   .                                            '.~                 '-2
             •.
                                                                                                                                                                                                                                   4
                         •                                                                                                                                                                                                        ,'

            1'EMPORARY JUDGE
            So~ne
            ~.., . parties want a trial, but want to- choose who will decide the case and when the trial will take
             place,. Parties can agree on an attomey that they want the court to appoint as a temporary judge,for
                                 case. .(See Article 6, Section 21 of the State Constitution and Rule. 2.830 of the California Rules-
             of'Court;) Temporary judges have nearfy the same authority.;≤as a superior court judge to conduct a'
             trial:and'make decisions. As long as the parties meet the court;deadtine, they can schedule the trial.
             at'their. own and the temporary judge's convenience.      ,;.•      ,                               T
                                                                                       •
             Each of the temporary judges on the court's panel has agreed toserve at no charge for up to 5 court
             d'ays.
              k.~   If' the parties need more time, they must pay that person's regular fees. All parties and their
             lawyers. must attend the trial, and provide a copy of all briefs or other court documents to the
             temporary judge at least two weeks before the trial. These trials are similar to other civil trials, but
             are usually held outside the court. The temporary judge's decision can be appealed to the superior
        ° co'urt..:There is no option for a jury trial;:The parties must provide their own court reporter.

             SPECIAL MASTER
             A';special master is a private lawyer, retired judge, or other expert appointed by the court to .help.
             make-day-to-day decisions in a court case. The special master's role can vary, but often includes
            making decisions that help the discovery (information exchange) process go more smoothly. He:or
            sfie• can' make decisions about the facts in the case. Special masters can be especially helpfui: in.
            campieic cases. The trial judge degnes what the special master can and cannot do in a court order:=;;~.-
             . ; .,. ;.                            ..
            Special masters often issue both interim recommendations and a final report to the parties and 'the
            court: If a party objects to what the special master decides or., 'r.eportsY.tb the court, that party can ask
               judge'to review the matter. In general, tlie parties choos`e:~(by stipulation) whom they want ~tie
             court to •appoint as the special master, but there are time,s~` (see'- California, Code of Civil Procedure
             Section   .639), when the court may appoint a special master or referee without the parties'
              , ..
             ~agreement. The parties are responsible to pay the special master's regular fees.

            cbMMUNITY MEDIATION SERVICES.                                                                   'r
            M'ediation.. Services are availabletli'rough
                                      ~;..:              - non-profit community organizations. These low-cost
            services'are provided by frained voluriteet mediators. For more information about these prograrris
            co'ntact the-ADR Program at atlrweb contracosta.courts.ca.aov
                                                                                                                                                                                                                                   ~.
             i~r`t~ ~ . .'h ,_                          y•                                                                  .                L.
         •   J      ._     .                                .                                                                                .                                                                               •1)

         r~'• " ``               . .-     n             .                                                 •. •              ..~                                                                                   . •         ~ l •,




         •f .                                                                                                           ,                                                                                                   : I'.
         ~.~ :,9 ,                                                                              .                                                                                                                  .
            •                                                                                                                                                                                                           _•'N
                         '         .. `                . .                                                                                                                                                            ; . ,f ^'i -
         ~•k3`J'.'
                                                                                                                                                                                                               L .~~;,:~.
         i~•t3~:`?7.viC5i                      ,           :'                                                                                      .                              r.. •{
         }~~. ' i•                                                                                                                                             ~.                  ~                                  '~ ~f:.•
         •p,• •                                                                                                                                                  , • .        . ,                                 .        :
                                                                                                                                °~                         ~;x ~;., F.        .' :^                       .             'E•~.
                                                                                                                                                                              i'i.•; r
         'iEvi "~"                        ..                .                                                                                             i.• ! ly'.'                                                 ₹ ...1.
                                                                                                                                                       .y'+.`:~!%~'k,-•'      c                f{~ _ <v                      ;.L
            i3` .                 ..          .

         r   ;`                                    ...                                                                                                    •           ~;;:•   ,                                             ;~+'s

             ~-"                                                                                                                                                  •

                                                                                 ,                                                                                                         •                                      ..
         '. 'S~'•.'~.+;?.i:' `,i y `
         ?•..~,,.~    ~ xi;..                                                    ~        ?''..t.~•::df.ii~j',.
                                                                   .                                                                                                                                          •             '.i
              :";;,;, `      '                                           ' : t                "'~': -• .        ..                                                                                                           ;•
                                                                                                                                                                                           '                            ! •1L
   ,       'yc:::}l.yi:.+                              •               °~C:li~ti'•'             ..
                                                                                                 : .̀'Y.•+V. ! f,li
                                                                           •                   4?.' - I.i                   _t".::s.
        ~.^`e2~'..:' L;! ', ;:.5'                                                                                                                                                                                            ; ;•i
          ~=            .                                                                       ....a_ . i-                    •_',•.'^_'•
        t 4:;'{;••          -                                                                                       '                                                                                                   . ;i'f'
        9`.• 1ie.'.. ;                                                           t                  . .     .                                                                                                                 :
                              , ;
                        .. .            .,~                                      '                        .,                         . .
        'i^.ti~ •                                                                                                                                                                                                       .. i
         4.,         r • .                "                '                                                            L.                                                                                    ..

Civll—Infotma6on      '    `                                                                                                                                                                                  • .
CV-8550-INF0 Rev. 10/14116
        •k.         :                                                                                                                                                                                         .
         1:
         ~•'.                                                                                                                                                                                                                {;


        ..Y,••                      ..                                                                                                                                                                                  - A.
                                                                                                                                                                                                                            }'.

        `w~';~.,.                         t', ..                                                                                                              ,                        _                      ' •'~,~,...
